Title: To George Washington from William Heath, 29 April 1782
From: Heath, William
To: Washington, George


                        
                            Dear General,
                            Highlands April 29 1782.
                        
                        The enclosed are just come to hand from captain Pray. The intelligence which he gives corresponds with that
                            given by major Maxwell—and the boats collecting at Cuyler’s-hook seem to indicate an intention of their designs on both
                            sides of our advanced parties. I have written to captain Pray to move all his spare boats up to King’s ferry—indeed to
                            make that his principal rendezvous, keeping only his manned boats down the river. Two subalterns and thirty men including
                            noncomissioned officers are assigned as a garrison to the block house at Dobbs-ferry—They have the instructions formerly
                            given them. I wish to know your Excellency’s pleasure, whether any new measures shall be adopted respecting their numbers
                            or otherwise. I have for some time held the 10th Massachusetts regiment and two regiments of the 3d brigade in readiness
                            to support the lines, or any place that may require aid on short notice.
                        There is one cannon at Dobbs-ferry, a six or nine-pounder—I cannot think it eligible that more should be sent
                            there to the present garrison, but submit it to your Excellency’s better judgment.
                        I have again written messeurs Sands respecting the reserves—A line from your Excellency will have more
                            efficacy. I have the honor to be, With the greatest respect, your Excellency’s Most obedient servant
                        
                            W. Heath
                        
                     Enclosure
                                                
                            
                                Dear General
                                Nyack April 29th 1782
                            
                            The following inteligence which I got last night—I believe may be depended upon as it is from ondoubted
                                authority.
                            There are two Gallies and five Gun boats to be up the river three or four days from this
                                the five gun boats cross now toSpiten divel Creek the Greancoat deserter who made
                                his escape has got into York, he is a Soldier in the 17th Regt and is now on board the guard ship at spiten devil,
                                which is cuming up the river likewise—I think a couple peices of heavy Cannon would not be amiss at Dobbs Ferry.  as tis likely they will try hard for that post.
                            Lord dunmore & a number of Field Officers have arrivd at York from Charlestown, and are going to
                                England. Troops at Charlestown are all drove into the town, and Genl Green is within seven miles with his Troops—No
                                person is allow’d to plow up any Ground on York Island as it is taken up for the Troops to Encamp on. and those at
                                Charlestown are expected Sune. 
                            The small flats which Cornwallis Saild with are most all lost the Ship he was in was almost upon Sinking
                                when a French Man of war took her and Cornwallis made an agreement with them to carry them and the Officers who were
                                with him to an English port with his ship—They are Carrying on their works with Great Spirrite on
                                York Island. There isSome Mention of ships lately arrivd at York who brings an amount
                                of a French Fleet being upon the coast. We hear that Minorca is taken. I inclose your Honor two york papers of the
                                18th & 27th Inst.
                            I have not been able to Git the box  candles for the reserve
                                at the block house, nor the provision. I mentioned these things to the Commisy when I return’d from your Honors
                                Quarters, and have Wrote Since.
                            Should the Vessels cum up the river Sune, and it should not be safe to run up the River with all the
                                boats, I shall run them into the Slote and endavour to prevent the Enemies landing as all the refuges are to Embark,
                                what other Troops (or whether any) I cannot learn.
                            About one hundred Refuge horse were out on Friday morning fifty of which were up as far as SingSing. I
                                hear of no Exployt they aid Except one of Don quixot’s
                                Battles. they attacked  house in which no body lived. they took it for a platoon of Armed
                                    Rebels and usd it all to pieces.
                            Mr Austin is Verey ansioues to know when your Honor can give any account of his
                                Brother who deserted from the Enemy when I was up. Sir would be glad that he might not be permited
                                to pass any where towards the lines. I have the Honor to be with every Sentiment of respect your
                                Honors most Obedient and Very humble Servant
                            
                                Jno. Pray Capt.
                            
                        
                        
                    